Mr. Justice Waterman delivered the opinion of the Court. The decree to reverse which the writ was sued out in this court, is as follows: “ This cause having come on to be heard upon the bill of review and the amendment thereto of complainant, and the answer of the defendant thereto and the replication of the complainant to such answer, and the court having heal’d the testimony introduced in open court and the arguments of the counsel for the respective parties, and being fully advised in the premises, doth find that all the allegations in said complainant’s bill are true. It is therefore ordered, adjudged and decreed that the decree entered on the 2d day of June, 1891, in the original suit of John Wieczorek v. Frank Adamski, lately pending in this court, numbered 128,446, and ail the proceedings had therein, be set aside, and that the said complainant be granted a rehearing in said suit.” The above is not a final decree. When a decree finally decides and disposes of the whole merits of the controversy, and reserves no questions, or requires no further directions for the future judgment of the court as between the parties and over the same subject-matter, it is a final decree. Mills v. Hoag, 7 Paige Ch. R. 18; Kane v. Whittick, 8 Wend. 219; Daniell’s Ch. PI. & Pr. 993; Puterbaugh’s Ch. Pl. & Pr. (3d Ed.) page 250; Gardner v. Dwelling House Ins. Co., 44 Ill. App. 156. A decree in which the party in whose favor it is made can not obtain the benefit thereof without further hearing before the court, is interlocutory. Johnson v. Everett, 9 Paige Ch. R. 636. The original bill of the defendant in error, with the answers thereto, is now before the court; upon it the complainant therein is entitled to and requires a hearing; without such hearing, the decree to reverse which this suit is prosecuted, will be of no benefit to him. That decree being interlocutory only, a writ of error to reverse the same does not lie. The writ is therefore dismissed.